  Case 19-17652       Doc 39  Filed 11/15/19 Entered 11/15/19 11:19:47              Desc Main
                                 Document Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                              )              BK No.: 19-17652
LAURA E. PHILLIPS                   )
                                    )              Chapter: 13
                                    )
                                                   Honorable Pamela S. Hollis
                                    )
                                    )
              Debtor(s)             )
            ORDER GRANTING RELIEF OF AUTOMATIC STAY PURSUANT TO
                   RULE 4001 AND UNDER 11 U.S.C. § 362 (d) (2) and 2(a)
                                  and Section 1301

   THIS CAUSE IS BEFORE THE COURT upon the Motion for Relief From the Automatic Stay filed
by PROVIDENCE CATHOLIC HIGH SCHOOL (Movant), by and through its attorney, STEVEN
PLATO TROY, on October 24 2019 and the Court being fully advised and relying on the
representations made by Counsel in the Notice and Motion, finds that finds that relief from the stay, as
sought is based on the fact that the relief, in no way shall prevent an effective Reorganization and
granting the Relief from the Stay shall not prevent and Effective Reorganization.

   IT IS HEREBY, THEREFORE, ORDERED that PROVIDENCE CATHOLIC HIGH SCHOOL is
granted Relief from the Automatic Stay in effect under 11 U.S.C. § 362(d) (2) to permit the filing of a
Complaint in the Circuit Court of Will County as to Harold Phillips and Logan Phillips.

    Pursuant to Section 1301,,et al. PROVIDENCE CATHOLIC HIGH SCHOOL, is granted Relief
from the Automatic Stay to take any action allowed for PROVIDENCE CATHOLIC HIGH SCHOOL
under Illinois Law, to permit the filing of a Complaint in the Circuit Court of Will County as to Harold
Phillips and Logan Phillips.

   IT IS FURTHER ORDERED that enforcement of this Order is not stayed by ten (10) days and the
twenty (20) days, under Section 1301 (d) ,as otherwise required by the Federal Rule of Bankruptcy
Procedure 4001(a)(3). Counsel for the Movant is to serve a copy of this Order on all parties who are
not electronically served.


Dated:                                           ENTERED:


                                                By:________________________________
                                                    Judge Pamela S. Hollis
                                                    United States Bankruptcy Court

                                                          Enter:


                                                                   Honorable William V. Altenberger
Dated: November 15, 2019                                           United States Bankruptcy Judge
Case 19-17652   Doc 39   Filed 11/15/19 Entered 11/15/19 11:19:47   Desc Main
                            Document Page 2 of 2
Prepared by:
STEVEN PLATO TROY - 03122140
PO BOX 606
CHANNAHON, ILLINOIS 60410-0606
815-467-0756
StevenPlatoTroy@aol.com
